DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 
Claim 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “further including a blower system” in line 1 is unclear because a “blower system” is already claimed in claim 1 (from which claim 7 depends), therefore it is unclear if applicant is attempting to claim multiple blower systems or not (there does not seem to be disclosure of a multiple blower system device in originally filed specification). 
 The remaining claims are rejected due to dependence on a rejected base claim.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
  
Claim(s) 1, 3-4, 7-8, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US 2019/0151685).
Regarding claim 1, Kumar discloses (Fig. 1-5) a powered air purifying respirator (PAPR) device comprising: 
an enclosure (comprising housing 302 and mesh 312) extending along a longitudinal axis between a first end of said enclosure and a second end of said enclosure (see axis passing through in Fig. 3); said enclosure defining an air inlet (312) in fluid communication with environmental air (paragraphs [0021] and [0029]); 
a filter module (filter 310) disposed in said enclosure in fluid communication with said air inlet for filtering said environmental air to produce clean air (paragraphs [0029]-[0032]); 
a blower system (blower 304) disposed in said enclosure in fluid communication with said filter module for pressurizing said clean air (paragraphs [0028]-[0031]); said enclosure including an upper housing (reduced diameter and tapered portion of enclosure 302,312 as shown in Fig. 3-4) for receiving said filter module; 
a plate (longitudinal portion of enclosure 302 below outlet 303) extending between said first end and said second end defining an air outlet (303) in fluid communication with said filter module and said blower system; and 
wherein said air inlet is disposed adjacent said second end and said air outlet is disposed adjacent said first end (inlet 312 is situated at second end and opposite outlet 303 at first end).
Regarding claim 3, Kumar discloses the filter module (310) extends from first end toward second end at an oblique angle relative to said upper housing (upper housing of enclosure 302 is tapered and therefore the filter module 310 is at an oblique angle relative to the upper housing).
Regarding claim 4, Kuman discloses said filter module and said upper housing define a first gap between said filter module and said upper housing (gap between filter 310 and housing 302 that increases with taper of 302 as shown in Fig. 4) with said first gap being greater toward said second end than toward said first end (see Fig. 4); and wherein said filter module and said plate define a second gap between said filter module and said plate with said second gap being greater toward said first end than toward said second end (gap between filter 310 and outlet 303 that includes slanted rear plate which is greater on left end than right end, see Fig. 4).
Regarding claim 7, as best understood, Kumar discloses the device further comprises a blower system (304) for a powered air purifying respirator (PAPR) device, said blower system comprising: a volute having a tubular shape (tubular shape of 304 shown in Fig. 3); a central portion (central hole of 304 that contains impeller as shown in Fig. 3-4) in fluid communication with said volute; an impeller (“impeller”, paragraph [0028]) disposed in said central portion for rotation about a center axis to draw air into said blower system (paragraph [0028]); said volute extending between a first volute end adjacent said central portion and a second volute end (see first and second ends in Fig. 3-4) for fluid connection with a hose (hose 112) of said PAPR device; and wherein said volute extends radially outwardly from said central portion and extends helically about said center axis between said first volute end and said second volute end (see Fig. 3).
Regarding claim 8, Kumar discloses the blower system is disposed between a back surface of an enclosure and a plate of said enclosure (mounted between back circuit board 306 and left side of filter frame 311, see Fig. 3-4); and wherein said impeller includes a flat portion extending parallel to said back surface (flat surface of impeller of blower 304 perpendicular to flow direction shown in Fig. 4).
Regarding claim 13, Kumar discloses (Fig. 1-5) a blower system for a powered air purifying respiratory (PAPR) device, said blower system comprising  
a volute having a tubular shape (tubular shape of 304 shown in Fig. 3); 
a central portion (central hole of 304 that contains impeller as shown in Fig. 3-4) in fluid communication with said volute; 
an impeller (“impeller”, paragraph [0028]) disposed in said central portion for rotation about a center axis to draw air into said blower system (paragraph [0028]); 
said volute extending between a first volute end adjacent said central portion and a second volute end (see first and second ends in Fig. 3-4) for fluid connection with a hose (hose 112) of said PAPR device; 
wherein said volute extends radially outwardly from said central portion and extends helically about said center axis between said first volute end and said second volute end (see Fig. 3)
wherein the blower system is disposed between a back surface of an enclosure and a plate of said enclosure (mounted between back circuit board 306 and left side of filter frame 311, see Fig. 3-4); and 
wherein said impeller includes a flat portion extending parallel to said back surface (flat surface of impeller of blower 304 perpendicular to flow direction shown in Fig. 4 and therefore is parallel to back surface).
Regarding claim 14, Kumar discloses said first volute end is disposed adjacent said plate and said second volute end is disposed adjacent said back surface (both the first volute end and second volute end are each disposed adjacent said plate and adjacent said back surface, and therefore the claim limitation is comprehended).
Regarding claim 15, Kumar discloses a diameter of the volute increases between the first and second volute ends (diameter increases from first volute end (central portion where impeller located to second end (where outlet of blower 304 is located).

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2019/0151685).
Regarding claim 2, Kumar discloses the filter module extends from first end toward second end, but does not disclose this extension occurs at an oblique angle relative to said plate. However, outside evidence of criticality, the feature of choosing the angle of filter module relative to plate to be an oblique angle is considered merely a design consideration, and therefore would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2019/0151685) in view of Montgomery (US 2019/0336799).
Regarding claim 5, Kumar discloses said upper housing defines a plurality of slots forming said air inlet adjacent a bottom surface of said enclosure (upper housing, which includes upper portion of mesh 312, includes plurality of slots (via mesh 212) that form air inlet), but does not disclose wherein a plurality of ridges extending parallel to said longitudinal axis are disposed adjacent said plurality of slots to prevent water and contaminates from entering said air inlet.
However, Montgomery teaches (Fig. 1) an inlet (2) comprising a plurality of ridges (pegs 18) extending parallel to said longitudinal axis (at least one dimension of the pegs extends parallel to longitudinal axis) are disposed adjacent said plurality of slots (6) to prevent water and contaminates from entering said air inlet (paragraph [0186]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet of Kumar to include a plurality of ridges extending parallel to said longitudinal axis are disposed adjacent said plurality of slots to prevent water and contaminates from entering said air inlet, as taught by Montgomery, for the purpose of cause impaction of particles on deposition surfaces (paragraphs [0185]-[0186] Montgomery).
Regarding claim 12, Kumar discloses (Fig. 1-5) a powered air purifying respirator (PAPR) device comprising: 
an enclosure (comprising housing 302 and mesh 312) extending along a longitudinal axis between a first end of said enclosure and a second end of said enclosure (see axis passing through in Fig. 3); said enclosure defining an air inlet (312) in fluid communication with environmental air (paragraphs [0021] and [0029]); 
a filter module (filter 310) disposed in said enclosure in fluid communication with said air inlet for filtering said environmental air to produce clean air (paragraphs [0029]-[0032]); 
a blower system (blower 304) disposed in said enclosure in fluid communication with said filter module for pressurizing said clean air (paragraphs [0028]-[0031]); said enclosure including an upper housing (reduced diameter and tapered portion of enclosure 302,312 as shown in Fig. 3-4) for receiving said filter module.
Kumar discloses said upper housing defines a plurality of slots forming said air inlet adjacent a bottom surface of said enclosure (upper housing, which includes upper portion of mesh 312, includes plurality of slots (via mesh 212) that form air inlet), but does not disclose wherein a plurality of ridges extending parallel to said longitudinal axis are disposed adjacent said plurality of slots to prevent water and contaminates from entering said air inlet.
However, Montgomery teaches (Fig. 1) an inlet (2) comprising a plurality of ridges (pegs 18) extending parallel to said longitudinal axis (at least one dimension of the pegs extends parallel to longitudinal axis) are disposed adjacent said plurality of slots (6) to prevent water and contaminates from entering said air inlet (paragraph [0186]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet of Kumar to include a plurality of ridges extending parallel to said longitudinal axis are disposed adjacent said plurality of slots to prevent water and contaminates from entering said air inlet, as taught by Montgomery, for the purpose of cause impaction of particles on deposition surfaces (paragraphs [0185]-[0186] Montgomery).

Claims 6, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2019/0151685) in view of McQuerry (US 2018/0369886).
Regarding claim 6, Kumar discloses an upper housing, but does not disclose a spark arrestor attached to said upper housing and being spaced from said filter module for removing flammable debris from said environmental air.
However, McQuerry teaches (Fig. 4) a spark arrestor (420) attached to said upper housing (coupled to housing via hose 250, and therefore attached, indirectly, to upper housing) and being spaced from said filter module (as shown in Fig. 4) for removing flammable debris from said environmental air (paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kumar to include a spark arrestor attached to said upper housing and being spaced from said filter module for removing flammable debris from said environmental air, as taught by McQuerry, for the purpose of for removing flammable debris from said environmental air (paragraph [0035] McQuerry).
 Regarding claim 9, Kumar discloses (Fig. 1-5) a powered air purifying respirator (PAPR) device comprising: 
an enclosure (comprising housing 302 and mesh 312) extending along a longitudinal axis between a first end of said enclosure and a second end of said enclosure (see axis passing through in Fig. 3); said enclosure defining an air inlet (312) in fluid communication with environmental air (paragraphs [0021] and [0029]); 
a filter module (filter 310) disposed in said enclosure in fluid communication with said air inlet for filtering said environmental air to produce clean air (paragraphs [0029]-[0032]); 
a blower system (blower 304) disposed in said enclosure in fluid communication with said filter module for pressurizing said clean air (paragraphs [0028]-[0031]); said enclosure including an upper housing (reduced diameter and tapered portion of enclosure 302,312 as shown in Fig. 3-4) for receiving said filter module; 
Kumar does not disclose a spark arrestor attached to said upper housing and being spaced from said filter module for removing flammable debris from said environmental air.
However, McQuerry teaches (Fig. 4) a spark arrestor (420) attached to said upper housing (coupled to housing via hose 250, and therefore attached, indirectly, to upper housing) and being spaced from said filter module (as shown in Fig. 4) for removing flammable debris from said environmental air (paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kumar to include a spark arrestor attached to said upper housing and being spaced from said filter module for removing flammable debris from said environmental air, as taught by McQuerry, for the purpose of for removing flammable debris from said environmental air (paragraph [0035] McQuerry).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2019/0151685) in view of McQuerry (US 2018/0369886), and further in view of Montgomery (US 2019/0336799).
 Regarding claim 10. Kumar discloses said upper housing defines a plurality of slots forming said air inlet adjacent a bottom surface of said enclosure (upper housing, which includes upper portion of mesh 312, includes plurality of slots (via mesh 212) that form air inlet), but does not disclose wherein a plurality of ridges extending parallel to said longitudinal axis are disposed adjacent said plurality of slots to prevent water and contaminates from entering said air inlet.
However, Montgomery teaches (Fig. 1) an inlet (2) comprising a plurality of ridges (pegs 18) extending parallel to said longitudinal axis (at least one dimension of the pegs extends parallel to longitudinal axis) are disposed adjacent said plurality of slots (6) to prevent water and contaminates from entering said air inlet (paragraph [0186]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet of Kumar to include a plurality of ridges extending parallel to said longitudinal axis are disposed adjacent said plurality of slots to prevent water and contaminates from entering said air inlet, as taught by Montgomery, for the purpose of cause impaction of particles on deposition surfaces (paragraphs [0185]-[0186] Montgomery).
 
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2019/0151685) in view of Nam (US 2010/0245659).
 Regarding claim 16, Kumar discloses (Fig. 1-5) a powered air purifying respirator (PAPR) device comprising: 
an enclosure (comprising housing 302 and mesh 312) extending along a longitudinal axis between a first end of said enclosure and a second end of said enclosure (see axis passing through in Fig. 3); said enclosure defining an air inlet (312) in fluid communication with environmental air (paragraphs [0021] and [0029]); 
a blower system (blower 304) disposed in said enclosure in fluid communication with said filter module for pressurizing said clean air (paragraphs [0028]-[0031]); 
an electrical power source (batteries 314) disposed in said enclosure for powering said blower system (paragraph [0028]).
Kumar does not disclose a door assembly attached to said enclosure to provide access to said electrical power source; said door assembly including at least one internal hinge disposed in said enclosure and a panel moveably connected to said at least one internal hinge; said panel being moveable between a closed position and an open position whereby, in said closed position, said panel covers said second end to secure said electrical power source in said interior and, in said open position, said panel is spaced from said second end with said electrical power source being releasable from said interior; and wherein said at least one internal hinge is disposed in said interior to prevent environmental contaminates from accumulating on said at least one internal hinge.
However, Nam teaches (Fig. 1-10) a door assembly (170) attached to said enclosure (100) to provide access to said electrical power source (battery 150); said door assembly including at least one internal hinge (comprising hinge hole members 171a and hinge pin 181) disposed in said enclosure and a panel (172) moveably connected to said at least one internal hinge (see movement in Fig. 5-6); said panel being moveable between a closed position and an open position (see Fig. 9 and 11-12) whereby, in said closed position, said panel covers said second end to secure said electrical power source in said interior (accommodation unit 160, see Fig. 1 and 9-12) and, in said open position, said panel is spaced from said second end with said electrical power source being releasable from said interior (see Fig. 9); and wherein said at least one internal hinge is disposed in said interior to prevent environmental contaminates from accumulating on said at least one internal hinge (see Fig. 9 and 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Kumar to include a door assembly attached to said enclosure to provide access to said electrical power source; said door assembly including at least one internal hinge disposed in said enclosure and a panel moveably connected to said at least one internal hinge; said panel being moveable between a closed position and an open position whereby, in said closed position, said panel covers said second end to secure said electrical power source in said interior and, in said open position, said panel is spaced from said second end with said electrical power source being releasable from said interior; and wherein said at least one internal hinge is disposed in said interior to prevent environmental contaminates from accumulating on said at least one internal hinge, as taught by  Nam, for the purpose of providing user easy and releasable access to batteries that allows the cover to remain attached to enclosure (as opposed to having to completely remove cover each time batteries are replaced).
Regarding claim 17, modified Kumar discloses said at least one hinge defines a first pivotable connection and a second pivotable connection, with said first pivotable connection being formed between said at least one hinge and said panel (connection of hinge portion 171 to panel 172) and said second pivotable connection being formed between said at least one hinge and said enclosure (connected to enclosure via pin 181).
Regarding claim 18, modified Kumar discloses said panel extends between a proximal end and a distal end with said proximal end connected to said at least one hinge (end connected to hinge shown in Fig. 9); and whereby in said open position said proximal end is not disposed in said interior (shown in Fig. 9-12, the proximal end is never located in the interior, because the interior is the region that battery occupies and the boundary of which does not extend to the hinge, which itself is closer to the accommodation unit 160 than the proximal end).
 Regarding claim 19, modified Kumar discloses a lock (fixing protrusion 172b) disposed at said distal end (see Fig. 11-12) for securing said panel to said enclosure in said closed position (paragraph [0088] and [0116]).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peguero (US 2020/0253825) discloses a door having internal hinges.
Hagen (US 9,127,691) discloses a blower assembly having increasing diameter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785